Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/27/2022.
Claims 1-5, 8-13, 15-19, and 21-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16, 18, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Smith et al. (US 2020/0097389 A1).

Regarding claim 1, NPL1 discloses
A method for testing a system under test (SUT) in an active environment, the method comprising: 
receiving, by a testing system, a code path of the SUT that is marked to cause a [soft] failure [in the active environment] (NPL1 [pg. 7, left column] discloses identifying interaction failures along with their corresponding paths as shown in Table 4 and Table 7), 
generating, by the testing system, a plurality of tests for testing the SUT (NPL1 [pg. 10, left column] discloses generating test cases for the identified interactions of case study 1 and case study 2), the plurality of tests generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes (NPL1 [pg. 10, 5.3] discloses generating test cases using coverage metrics including statement coverage and branch coverage. Further, the generated test set considered input parameters as part of the coverage model used); 
selecting, by the testing system, from the plurality of tests, a set of tests that are associated with the code path (NPL1 [pg. 12, 7.] discloses testing only the identified interaction faults based on the DD path graph which allows an association with the code path. Therefore, by identifying particular interaction faults and testing only those interaction faults, the test cases generated for those interaction faults are the ones that are selected); and 
executing, by the testing system, only the reduced set of tests that are selected on the SUT to analyze a cause of the [soft] failure (NPL1 illustrate in Fig. 7 and Fig. 8 graphs between percentage of test cases executed and statement coverage achieved and branch coverage for case studies 1 and 2 based on the identified interaction faults and selected test cases); and
NPL1 lacks explicitly
wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment;
reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold, wherein the reducing the set of tests comprises an orthogonal Cartesian selection using abatement and pair correlation
and in response to a failure of at least a predetermined number of tests from the reduced set of tests identifying the parameter of the active environment causing the soft failure, issuing a patch that comprises an updated source code of the SUT to alleviate the soft failure during a subsequent execution of the SUT in the active environment by determining that one or more conditions associated with the parameter causing the soft failure do not exist in the active environment at time of execution of the code path in the subsequent execution, and selecting an alternative execution path instead of the code path in AMENDMENT AND RESPONSE TO OFFICE ACTION OF April 29, 2022Page 3 of 11response to determining that the one or more conditions exist, wherein the alternative execution path is not marked as causing soft failures
Bassin et al. teaches
wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment (Bassin et al. [0011] teaches collecting defect data during testing of a software project being caused by an environment of the project. [0016] further teaches schema information that contain configuration/definition environment defects and [0024] failures caused by software project environment may be the result of deficiencies in environment setup and configuration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Bassin et al. to “wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment” in order to efficiently and comprehensively provide an improved Orthogonal Defect Classification (ODC) to provide failures caused by system environment while analyzing software project defects [0010]. This prevents wasted developer time and system cost analyzing failures in software when the true issue is within the environment.
	Nallasivam teaches
reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold (Nallasivam [col. 2, lines 43-45] teaches reducing the number of test steps if the complexity of the test case exceeds the benchmark where the benchmark is defined as shown in claim 1. Therefore, the concept of reducing in response to exceeding a predetermined threshold is taught in combination with the primary and secondary references teaching reducing test cases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Bassin et al. to incorporate the teachings of Nallasivam to “reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold” in order to efficiently permit controlling and configuring the number of tests and allowing comprehensive testing of the software.
NPL2 teaches
wherein the reducing the set of tests comprises an orthogonal Cartesian selection using abatement and pair correlation (NPL2 [pg. 2, Why use this technique] teaches creating an efficient and concise test set with fewer test cases than testing all combinations of variables, therefore, reducing the set of tests through orthogonal array testing strategy technique. Where this is through testing pair-wise combinations and reduction conceptually similar to abatement and pair correlation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Bassin et al. and further in view of Nallasivam to incorporate the teachings of NPL2 to “wherein the reducing the set of tests comprises an orthogonal Cartesian selection using abatement and pair correlation” in order to efficiently cover all required tests with fewer test cases to reduce the amount of computing resources needed for comprehensively testing software.
Smith et al. teaches
in response to a failure of at least a predetermined number of tests from the reduced set of tests identifying the parameter of the active environment causing the soft failure (Smith et al. [0050] teaches testing code in an execution environment where errors may be due to the context of the execution environment including the state of the computer program. [0051] teaches monitoring the execution environment where the code is being executed to identify the error and context of the error. Where the predetermined number of test tests from the reduced set of tests was taught in Nallasivam), issuing a patch that comprises an updated source code of the SUT to alleviate the soft failure during a subsequent execution of the SUT in the active environment by determining that one or more conditions associated with the parameter causing the soft failure do not exist in the active environment at time of execution of the code path in the subsequent execution (Smith et al. [0067] teaches automatically applying a set of changes to the code to remove the error when an error is detected or when the user runs code changes as illustrated in Fig. 10A. Where the user running the set of code changes to fix the error means that a subsequent execution in the execution environment is being implemented. Further, [0069] teaches change sequences for fixing an error may be determined from the artificial training data which include associated corrections to the erroneous code. Therefore, the associated corrections to the erroneous code do not include the conditions that are causing the errors in the execution environment. [0048] teaches the programming co-pilot system to include various combinations of the feature described where some embodiments include all functionalities described herein. Thus the features from [0069] of Fig. 10C may also be incorporated into Fig. 10A and vice versa), and selecting an alternative execution path instead of the code path in AMENDMENT AND RESPONSE TO OFFICE ACTION OF April 29, 2022Page 3 of 11response to determining that the one or more conditions exist, wherein the alternative execution path is not marked as causing soft failures (Smith et al. [0067] and [0069] teach selecting the associated corrections to the erroneous code from the artificial training data in which [0050] teach errors may be due to the context of the execution environment including the state of the computer program and [0051] teaches monitoring the execution environment where the code is being executed to identify the error and context of the error. Therefore, the associated correction would be implemented when an error may be due to the execution environment. Further, the correction to the erroneous code from the artificial training data would not be marked as causing the soft failure due to it being the associated correction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Bassin et al. and further in view of Nallasivam and further in view of NPL2 to incorporate the teachings of Smith et al. to “in response to a failure of at least a predetermined number of tests from the reduced set of tests identifying the parameter of the active environment causing the soft failure, issuing a patch that comprises an updated source code of the SUT to alleviate the soft failure during a subsequent execution of the SUT in the active environment by determining that one or more conditions associated with the parameter causing the soft failure do not exist in the active environment at time of execution of the code path in the subsequent execution, and selecting an alternative execution path instead of the code path in AMENDMENT AND RESPONSE TO OFFICE ACTION OF April 29, 2022Page 3 of 11response to determining that the one or more conditions exist, wherein the alternative execution path is not marked as causing soft failures” in order to efficiently perform updates on the system to prevent potential software halts and faults along with prevent wasted computing resources from performing incorrect fixes.

Regarding claim 2,
The method of claim 1, wherein each of the plurality of attributes has a set of possible values and wherein the coverage model defines possible combinations of values of the attributes as covered by the plurality of tests (NPL1 [pg. 8, 5.2. Comparison in terms of test set size] discloses the generated test set having variables with a range of values as required to partition the range into finite number of intervals as shown in Table 13 for case study 1 and Table 14 for case study 2. Where the variable ‘date’ can have values 1-28, 29, 30, 31 or (-1, 32) as the possible combination with other variables shown in the tables).

Regarding claim 4, 
The method of claim 1, wherein the plurality of tests is generated using combinatorial test design (CTD) (NPL1 [pg. 1, Abstract and 1. Introduction] discloses using the combinatorial testing along with an optimal value of interaction to identify interactions that exist in the source code and interactions identified using data flow techniques).

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 22, The method of claim 1, wherein the updating the SUT to alleviate the soft failure comprises editing source code of the SUT to select the alternative execution path in response to the condition that causes the soft failure in the code path (Smith et al. [0067] teaches automatically applying a set of changes to the code to remove the error when an error is detected or when the user runs code changes as illustrated in Fig. 10A. Further, [0069] teaches change sequences for fixing an error may be determined from the artificial training data which include associated corrections to the erroneous code. Therefore, the associated corrections to the erroneous code do not include the conditions that are causing the errors in the execution environment).

Regarding claim 24, it’s directed to a system having similar limitations cited in claim 22. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 22 above.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Smith et al. (US 2020/0097389 A1) and further in view of Qiu et al. (US 2013/0212435 A1).

Regarding claim 3, NPL1 in view of Bassin et al. and further in view of Nallasivam and further in view of NPL2 and further in view of Smith et al. combination teach
The method of claim 1, 
the combination lacks
further comprising updating the SUT to bypass execution of the code path.
Qiu et al. teaches
further comprising updating the SUT to bypass execution of the code path (Qiu et al. [0032] teaches a filter module to cause the fuzzing engine to bypass bugs determine from prior testing runs and/or functionality to test particular code paths. The filter module enables Thus, the filter module 216 enables input of custom logic to focus the fuzzing on particular areas and avoid other areas, design and test particular scenarios, bypass known bugs, and so forth. [0036] teaches code paths for known bugs may be skipped to track down another bug and/or selected operation/iterations which are known not to contribute to a particular failure issue may be bypassed. Reduction of reproductions in this manner can facilitate isolation of a failure and overall efficiency of analysis to debug/fix issues identified by fuzzing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Qiu et al. to “updating the SUT to bypass execution of the code path” in order to efficiently skip particular code paths to focus on new errors which results on reduction of reproductions and quicker debug/fix issues to be known within a shorter amount of time [0036].

Regarding claim 10, it’s directed to a system having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a computer program product having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Smith et al. (US 2020/0097389 A1) and further in view of Haghighat et al. (US 2005/0120274 A1).

Regarding claim 5, the combination teaches
The method of claim 1, 
the combination lacks
wherein selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path.
Haghighat et al.  teaches
wherein selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path (Haghighat et al. [0015] teaches a test selecting device that identifies at least one of a plurality of tests based on the analysis of the test profiles by the data analyzing device which may be based on the most quickly reached breakpoint in the code. Therefore, by selecting tests based on checking for reached breakpoints in the code, tests are linked to their code paths and based on a breakpoint fingerprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Haghighat et al. to “selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path” in order to for the debugging and testing time of the application to be minimized by selecting an appropriate group of tests from the plurality of tests 240 to execute on the application rather than executing all of the plurality of tests 240 [0015].

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Smith et al. (US 2020/0097389 A1) and further in view of Haghighat et al. (US 2005/0120274 A1) and further in view of Zhang (US 2018/0246803 A1).

Regarding claim 13, the combination teaches
The system of claim 12, 
the combination lacks
wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment.
Zhang teaches
wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment (Zhang [0039] teaches If the program code was instrumented with breakpoints or variable monitoring functionality, the system maintains a list of which breakpoints or variables were encountered and their locations in the program code to determines which program code was executed. The system may track executed program code at different levels of granularity. Where the list of breakpoints are encountered in a clean environment since the errors are occurring within the software itself and not the environment. [0002] teaches the testing to occur in different environment with varying amounts of resources which can help ensure a clean environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zhang to “wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment” in order to efficiently debug and test the system by ensuring a clean environment to limit the number of variables when testing and find those within the software itself. Further, by monitoring and maintaining a list of breakpoints encountered along with their locations, allows a developer to quickly find issues and this helps reduce overall cost of the system.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Smith et al. (US 2020/0097389 A1) and JHI et al. (US 2018/0293072 A1).

Regarding claim 21, the combination teaches The method of claim 1, 
the combination lacks 
wherein the condition that causes the soft failure comprises allocating a memory buffer of a size larger than a predetermined value.
JHI et al. teaches
wherein the condition that causes the soft failure comprises allocating a memory buffer of a size larger than a predetermined value (JHI et al. [0048] teaches a criteria in which allocated memory block equal to or greater than a threshold limit value get registered to a tracking target memory as further illustrated in Fig. 3 element S108. Claim 4 teaches determining a size of the allocated memory area is equal to or greater than a first threshold limit value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of JHI et al. to “wherein the condition that causes the soft failure comprises allocating a memory buffer of a size larger than a predetermined value” in order to efficiently determine faults on time through different set criteria and allow developers to control later steps within the system.

Regarding claim 23, it’s directed to a system having similar limitations cited in claim 21. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 21 above.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-13, 15-19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                     

                                     

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193